UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-2272


MARY ANN DUNOPE,

                       Plaintiff – Appellant,

          v.

ARCELORMITTAL STEEL,

                       Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.    John Preston Bailey,
Chief District Judge. (5:13-cv-00058-JPB-JES)


Submitted:   April 24, 2014                 Decided:   April 28, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Ann Dunope, Appellant Pro Se. Raymond Charles Baldwin,
Christine Mary Costantino, SEYFARTH SHAW, LLP, Washington, D.C.;
Bradley K. Shafer, SWARTZ CAMPBELL, LLC, Wheeling, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mary Ann Dunope appeals the district court’s orders

dismissing      her    complaint    alleging       employment     discrimination

claims under the ADA and ERISA violations and denying her motion

to alter or amend the dismissal order.                   We have reviewed the

record and find no reversible error.               Accordingly, we affirm for

the   reasons     stated      by    the       district   court.      Dunope    v.

ArcelorMittal         S.A.,   No.    5:13-cv-00058-JPB-JES         (N.D.W.    Va.

Aug. 14   &    Sept.    19,   2013).      We    dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                         AFFIRMED




                                          2